DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims
This action is in reply to the claims filed on 02/03/2022.
Claims 1-9 are currently pending and have been examined. 





Response to Arguments

Applicant’s arguments filed February 2, 2022, with respect to 35 USC § 103, have been fully considered but are not persuasive. Regarding claim 1, Applicant argues that Gupte does not teach receiving, at the ordering system, the request for the first product, wherein the request includes a request product model payload; and that Mangtani does not suggest configuring one or more APIs to receive a request for integration of the first product that is operable to translate third-party CSB APIs into a standard posting API of the ordering system. 
	In response to the Gupte argument, the Examiner respectfully disagrees.  As shown below, Gupte ¶ [0051] teaches receiving a (search) request for a cloud service at a marketplace/ordering system, wherein the request is based on searchable attributes of the data model.
[0051] As discussed further below, the attributes of the data model 220 are useable to perform search and ranking of cloud services identified in response to requests from requesters (e.g. the customers 204) submitted to the marketplace system 200.
The searched attributes included in the request of Gupte are similar to the request product model payload, as claimed.  For instance, the instant specification explains that a request product model payload can include a unique identifier of the request, an asset structure such as unique product information to identify for what concrete product request is, and concrete information relative to the different companies involved in the request (¶¶ [0041]-[0042]). As shown below, Gupte ¶¶ [0024]-[0025] explains that the searchable metadata includes metadata based on tags of a cloud service including resources of a cloud service, a location of a cloud service, and other information useful to a search based on a prescribed data model.  
 [0024] … The individual catalogs of different service providers can be dynamically discovered by the marketplace system as the service providers are onboarded. The marketplace catalog can include metadata based on tags of the cloud services offered by the service providers. A tag of a cloud service can include information related to the cloud service, such resources of the cloud service, a location of the cloud service, and other information (discussed further below) like information useful for search (based on a prescribed data model) or for fulfillment of a cloud service.
[0025] The metadata can be used during a search for cloud services, to find cloud services that match a request of a requester, and to provide pricing information regarding the cloud services that have been found.
Additionally, Gupte ¶ [0057] provides “The search criterion (or search criteria) can include any of the attributes of the data model 220”, which as described in ¶¶ [0045]-[0051] of Gupte, can include functional attributes such as “a definition of the offering itself” (¶ [0044]); “a service level agreement (SLA) associated with a cloud service” (¶ [0048]), and “a attribute that can identify a location of a service provider, or a jurisdiction (e.g. country, state, province, etc.) of the service provider (¶ [0049]).  The attributes such as an offering definition and identification of a location of a service provider, of Gupte, read on the product model request payload as described in the instant specification.  Accordingly, the Examiner maintains that Gupte teaches receiving, at the ordering system, the request for the first product, wherein the request includes a request product model payload.

	In response to the Mangtani argument, the Examiner respectfully disagrees.  The Non-Final rejection of 11/03/2021 relies on Akkiraju to disclose configuring an API to receive a request for integration of the first product (pg. 5), but relies on Mangtani to cure the deficiencies of Akkiraju in view of Gupte to teach … the integration is operable to translate the third-party CSB APIs into a standard posting API of the ordering system.  For example, Mangtani describes “The commerce engine 106 can then translate and/or convert the platform-specific data and/or response obtained from the merchant server 108a into platform-independent product data (e.g., using the mapping schema), and can store the platform-independent product data (e.g., in memory 216(shown in FIG. 2), and/or the like)”, wherein Column 5, lines 20-30 further clarify that the platform-independent format is a canonical format.  Moreover, Mangtani in Column 4, lines 50-65, states “a customer using a client device 112, such as a smartphone, tablet, or computer, to access a non-merchant website 110, can select products and/or services shown in the non-merchant website 110, for purchase. The non-merchant website 110, to facilitate the transaction, can send a message to the commerce engine 106 indicating that the customer indicated a desire to purchase the product and/or service, including information about the customer, or information about the product and/or service. The commerce engine 106 can, using the mapping schema, translate the message into an intermediate (e.g., canonical) format”.  Mangtani further provides in its description of FIG. 2, “commerce engine 106 can include … at least one API 208” (Column 5, lines 20-30).   The intermediate or canonical format of Mangtani is platform-independent and thus the standard format for the commerce engine.
 Mangtani further provides in Column 6, lines 40-60 that at least one API 208 includes platform-specific instructions for processing product data based on request received from non-merchant website 110, which is akin to the claimed third-party CSB (“The at least one API 208 can be at least one API stored in the at least one memory 216 that can include platform-specific instructions for retrieving and/or otherwise processing product data, e.g., based on requests being sent by a non-merchant website 110”).  Mangtani further explains that the conversion module of the commerce engine performs the translation into the standard format, and that each conversion module can be associated with commands included in the at least one API (“The at least one API 208 can be at least one API stored in the at least one memory 216 that can include platform-specific instructions for retrieving and/or otherwise processing product data, e.g., based on requests being sent by a non-merchant website 110. For example, the commerce engine 106 (e.g., via a conversion module 210) can convert a message from the non-merchant website 110 into a canonical format” and “The conversion module 210 can determine platform-specific commands in the API 208 to include in the platform-specific message, and can incorporate the platform-specific commands into the platform-specific message. For example, each conversion module 210 can be associated with a particular set of commands included in the at least one API 208” in Col 4, lines 40-60).
For at least these reasons, the Examiner maintains that Mangtani teaches the integration is operable to translate third-party CSB APIs into a standard posting API of the ordering system; and that the combination of Akkiraju in view of Gupte and further in view of Mangtani teaches: configuring the one or more APIs to receive a request for integration of the first product, the integration is operable to translate third-party CSB APIs into a standard posting API of the ordering system.  Accordingly, the Examiner is maintaining the rejection of claim 1, and accordingly the rejections of dependent claims 2-9 are also maintained.

Claim Rejections - 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Akkiraju et al. (US 2017/0069011 A1 [previously recited]) in view of Gupte et al. (US 2016/0125489 A1 [previously recited]), and further in view of Mangtani et al. (US 10,395,293 B1 [previously recited]).
Claim 1, Akkiraju et al., hereinafter Akkiraju, discloses a method of digital onboarding and distribution using a cloud service brokerage (CSB) infrastructure, the method comprising: 
creating a product model comprising a computer readable file using a product model construction tool at a vendor portal computing device, …the product model based at least in part on a first product (see “service provider 110… are each computing devices” in ¶ [0022]; ¶ [0025]; see “client program 112 receives service data 114 describing one or more services provided by a cloud computing service provider” in ¶ [0027]; ¶ [0028]; see “client program 112 presents the template to a user to enter information about a cloud service” in ¶ [0030]; Fig. 1); 
storing the product model at a marketplace product catalog (see “Information describing each published cloud service on a given cloud marketplace is stored in marketed service data 134aa-n, collectively marketed service data 134” in ¶ [0037]-[0038]); 
exporting the product model to a third-party CSB platform, wherein the CSB platform uses data from the product model for displaying an offer of the first product (¶ [0026]; ¶ [0028]; see “When a service is published to a given marketplace, recommendation program 122 transforms the offered service data 124 template of a given service using the mapping indicated for the selected marketplace in seller data 126” in ¶ [0029]; see “recommendation program 122 receives service data 114 from service provider 110 for the one or more cloud services service provider 110 is offering for publication” in ¶ [0040]); 
exporting the product model to an ordering system (see “For each selected marketplace, recommendation program 112 sends the transformed templates to the respective marketplace programs 132a-n, collectively marketplace program 132” in ¶ [0036]); 
configuring an API to receive a request for integration of the first product … (¶ [0050] “As part of this system service broker 120 builds an offering meta model that integrates to each of service sellers 130 systems using meta-model data transformation Layer, also called MDT layer. An MDT layer consists of one or more of following… integration APIs … Service broker 120 builds a Self-Service Offering Authoring Form as user interface for service provider 110 to input their cloud based product description and details.  Service broker 120 then associates the information in the appropriate schema in Offering Meta-Model repository”); 
receiving, at the order system, the request for the first product… (see “As the service is published and presented on the marketplace, the marketplace program … gathers information received from users of the marketplace … such as purchase request” in ¶ [0038]); and
 fulfilling, at the order system, the request for the first product… (see “when a customer subscribes to a service” in ¶ [0038]; see “Client program 112 receives offered service data 124 with updated cloud service information indicated current or new subscribers” in ¶ [0039]).
Akkiraju does not disclose:
a product model construction tool… wherein the product model construction tool is provided via an application programming interface (API);
receiving… the request for the first product, wherein the request includes a request product model payload; and
 fulfilling… the request for the first product, based at least in part on a product attribute.
However, Gupte et al., hereinafter Gupte, [Symbol font/0x2D]which like Akkiraju is related to managing cloud service platforms[Symbol font/0x2D] teaches:
… wherein the product model construction tool is provided via an application programming interface (API) (¶¶ [0020]-[0023]; ¶ [0044] of Gupte);
receiving… the request for the first product, wherein the request includes a request product model payload (¶¶ [0024]-[0025] “The metadata can be used during a search for cloud services, to find cloud services that match a request of a requester”; ¶ [0051] “the attributes of the data model 220 are useable to perform search and ranking of cloud services identified in response to requests from requesters (e.g., the customers 204) submitted to the marketplace system 200”; ¶ [0057]); and
 fulfilling… the request for the first product, based at least in part on a product attribute (¶¶ [0027]-[0028]; ¶ [0030] “the fulfillment of the request can be accomplished by performing direct fulfillment of the request by the marketplace system on behalf of the given service provider of the identified at least one offering that matches the request).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Akkiraju to include the API, request product model payload, and fulfillment as taught by Gupte.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the method to include the API, request product model payload, and fulfillment of Gupte in order to extend the reach of service providers by enabling onboarding of different service providers, and delivery of tools to service providers to allow the services providers to present their offerings through the integrated marketplace system (Gupte ¶ [0015]).
The combination of Akkiraju in view of Gupte does not teach:
…the integration is operable to translate the third-party CSB APIs into a standard posting API of the ordering system.
However, Mangtani et al., hereinafter, Mangtani [Symbol font/0x2D]which like Akkiraju is related integrated product offerings[Symbol font/0x2D] teaches:
…the integration is operable to translate the third-party CSB APIs into a standard posting API of the ordering system (Col 4, lines 30-50:“The commerce engine 106 can then translate and/or convert the platform-specific data and/or response obtained from the merchant server 108a into platform-independent product data (e.g., using the mapping schema), and can store the platform-independent product data (e.g., in memory 216 (shown in FIG. 2), and/or the like).)”; Col 5, lines 5-30 “a commerce engine 106 can include … at least one API 208; Col 6, lines 20-60 of Mangtani).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Akkiraju in view of Gupte to include the translation as taught by Mangtani.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Akkiraju in view of Gupte to include translation of Mangtani because a need exists for systems and methods that can facilitate transactions across multiple merchants that may be using various merchant platforms operating using different e-commerce platforms (Mangtani: Col 1, lines 60-65).
Claim 2, the combination of Akkiraju in view of Gupte and further in view of Mangtani teaches the method of claim 1.  Akkiraju in view of Gupte does not disclose the limitation below, however Mangtani further teaches: 
wherein the product model comprises a JavaScript object notation (JSON) file (Col 3, lines 60-65 of Mangtani).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the product model of Akkiraju to include JSON file of Mangtani.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the product model to include the JSON as taught by Mangtani because a need exists for systems and methods that can facilitate transactions across multiple merchants that may be using various merchant platforms operating using different e-commerce platforms (Mangtani: Col 1, lines 60-65).

Claim 3, the combination of Akkiraju in view of Gupte and further in view of Mangtani teaches the method of claim 1.  Akkiraju further teaches: 
wherein the request is received from the third-party CSB platform (see “the updated marketed service data 134 is sent in bathes at predetermined times or through a request initiated by recommendation program 122” in ¶ [0038]).

Claim 4, the combination of Akkiraju in view of Gupte and further in view of Mangtani teaches the method of claim 1.  The combination of Akkiraju in view of Gupte does not teach:
wherein the request is received from an independent service vendor integration layer.
However, Mangtani further teaches:
wherein the request is received from an independent service vendor integration layer (FIG. 1; FIG. 3; Col4, lines 10-50 of Mangtani).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the request of Akkiraju in view of Gupte and further in view of Mangtani to be received from an independent service vendor integration layer, as taught by Mangtani.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the request to include the independent service vendor integration layer of Mangtani because a need exists for systems and methods that can facilitate transactions across multiple merchants that may be using various merchant platforms operating using different e-commerce platforms (Mangtani: Col 1, lines 60-65).

Claim 5, the combination of Akkiraju in view of Gupte and further in view of Mangtani teaches method of claim 3.  Akkiraju further discloses:
wherein the request is received via a fulfillment user interface or a fulfillment API (see “As the service is published and presented on the marketplace the marketplace program …gathers information received from users of the marketplace … such as purchase request” in ¶ [0038]).

Claim 6, the combination of Akkiraju in view of Gupte and further in view of Mangtani teaches method of claim 1. Akkiraju further discloses:
where the request is selected from the group consisting of: a purchase action, a cancel action, a suspend action, and a resume action (see “purchase request” in ¶ [0038]).

Claim 7, the combination of in view of Gupte and further in view of Mangtani teaches method of claim 6. Akkiraju further discloses: 
where the request further comprises an operation selected from a request list, request details, modify request, and change request (see “de-provisioning requests for users canceling a subscription” in ¶ [0045]).

Claim 8, the combination of Akkiraju in view of Gupte and further in view of Mangtani teaches method of claim 2. Akkiraju further discloses: 
wherein the product model includes a product hierarchy (see “service data 114 includes … information for categorizing or indexing the service (e.g., categories or sub-categories the service falls under” in ¶ [0027]).



 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akkiraju in view of Gupte, and further in view of Mangtani and Deng et al. (US 2013/0013462 A1 [previously recited]).
	Claim 9, the combination of Akkiraju in view of Gupte, and further in view of Mangtani teaches the method of claim 8.  The combination of Akkiraju in view of Gupte, and further in view of Mangtani does not teach: 
wherein the product hierarchy comprises at least one parent item.
However, Deng et al., hereinafter Deng, [Symbol font/0x2D]which like Akkiraju relates to the integration, provisioning and management of entities and processes in a computing system [Symbol font/0x2D] teaches:
wherein the product hierarchy comprises at least one parent item (¶ [0068]-[0070] of Deng).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the product hierarchy of Akkiraju in view of Gupte, and further in view of Mangtani to include the parent item as taught by Deng.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the product hierarchy to include the parent item of Deng in order to provide a particular method of storing and organizing data and knowledge in a computing system so that it can be used efficiently (Deng: ¶ [0066]).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 	NPL Ref U (Soares) describes enabling for the effective integration of cloud and network operator (NO) domains, allowing the required network support for cloud.  Soares propose a framework and set of associated mechanism for the integrated management and control of cloud computing and NO domains to provide end-to-end services.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305.  The examiner can normally be reached on M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.G.W./Examiner, Art Unit 3625                                                                                                                                                                                                         
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625